PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4751


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

ZAVIAN MUNIZE JORDAN,

                    Defendant – Appellant.


Appeal from the United States District Court for the Western District of North Carolina at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cr-00145-RJC-2)


Argued: October 29, 2019                                         Decided: March 3, 2020


Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by published opinion. Judge Harris wrote the opinion, in which Judge
Richardson and Judge Quattlebaum joined.


ARGUED: Leigh Schrope, LAW FIRM OF SHEIN & BRANDENBURG, Decatur,
Georgia, for Appellant. Anthony Joseph Enright, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee. ON BRIEF: Marcia G. Shein,
LAW FIRM OF SHEIN & BRANDENBURG, Decatur, Georgia, for Appellant. R.
Andrew Murray, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.
PAMELA HARRIS, Circuit Judge:

       A jury convicted appellant Zavian Munize Jordan of two violations of 18 U.S.C.

§ 924(c), for possession of a firearm in furtherance of a drug-trafficking crime, and four

other drug-trafficking and firearms-related offenses. The district court sentenced Jordan

to a total of 420 months in prison, including a five-year mandatory consecutive sentence

for his first § 924(c) conviction and a 25-year mandatory consecutive sentence for the

second.

       Jordan challenges both his conviction and his sentence, raising four principal

arguments on appeal: (1) that under the Fourth Amendment, the district court erred in

failing to suppress evidence gathered from the traffic stop that led to his arrest and

subsequent incriminating statements; (2) that under the Sixth Amendment’s Confrontation

Clause, the district court erred in admitting evidence relating to a recorded phone call

between Jordan and an informant who did not testify at trial; (3) that the district court erred

in failing to merge his two § 924(c) firearms convictions for sentencing purposes; and (4)

that § 403 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5221–22

which was enacted while this appeal was pending, should apply to his case, where it would

have the effect of substantially lowering the mandatory minimum sentence for his second

§ 924(c) conviction. 1


       1
         Jordan also raises an ineffective assistance of counsel claim, contending that his
trial counsel performed deficiently by failing to challenge certain search warrants. “[I]t is
well settled that a claim of ineffective assistance should be raised in a 28 U.S.C. § 2255
motion in the district court rather than on direct appeal, unless the record conclusively
shows ineffective assistance.” United States v. King, 119 F.3d 290, 295 (4th Cir. 1997)

                                              2
       Finding no error in the district court’s rulings and holding that § 403 of the First

Step Act does not apply retroactively to cases pending on direct appeal when it was enacted,

we affirm both Jordan’s conviction and his sentence.



                                              I.

                                             A.

       Zavian Munize Jordan was the subject of a weeks-long investigation by the federal

Drug Enforcement Administration (“DEA”). Jordan came to the attention of federal agents

when another individual, Ricky Grant, was arrested for drug distribution and identified

Jordan as his primary and long-standing source of heroin. Agency Task Force Officer Clint

Bridges then instructed Grant to phone his heroin supplier, while officers monitored and

recorded the call. Though Grant and Jordan did not refer to drugs by name during their

conversation, the officers understood them to be using a kind of code describing a drug

transaction. See S.J.A. 002 (Grant informing Jordan that he is “looking slim” and asking

when they would “get back right”; Grant suggesting he might “holler” at someone else and

Jordan telling him to “hold up” before he did that); see also J.A. 161–62 (officer testimony

at trial describing the way in which drug traffickers routinely use code words when

speaking on the phone). Based on Grant’s statement and the contents of the call, the




(internal quotation marks omitted). Because there is no conclusive evidence of ineffective
assistance on the face of this record, Jordan’s claim should be raised, if at all, in a § 2255
motion. See United States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016).

                                              3
officers obtained a warrant to track the location of Jordan’s phone, and later, a second

warrant to place a location-tracking device on Jordan’s truck.

       The investigation came to a head on May 11, 2016, when federal agents who had

Jordan under surveillance watched him enter and depart several locations over a short

period of time, sometimes entering with one package and leaving with another. At that

point, DEA Special Agent James Billings decided to conduct an investigatory stop of

Jordan. He reached out to Detective Christopher Newman of the Charlotte-Mecklenburg

Police Department, who had been assisting the DEA in its operation, and asked him to

conduct a routine traffic stop. As Agent Billings explained to the district court, the DEA

frequently asks local officers to find cause to pull over drug suspects for traffic violations:

A suspect who believes he is the subject of a routine traffic stop is less likely to resist and

create a danger to the public; and if the stop does not uncover evidence of criminal activity,

the investigation can continue without the suspect having been alerted to it.

       Detective Newman followed Jordan until he saw him turn through a red light

without stopping, and then pulled him over. When he approached Jordan’s truck, Newman

found Jordan on the phone and unwilling to engage with him, and saw several other

cellphones in the vehicle. Newman asked Jordan to step out of the truck and patted him

down, observing a rubber glove – which he knew to be common packaging for drugs – in

Jordan’s pants pocket. By then, Jordan’s brother had arrived on the scene in a separate

vehicle, attempting to “interject himself” into the stop. J.A. 132. Newman accordingly

waited for about 11 minutes for back-up before walking his drug-detecting dog around the

truck. The dog alerted, and Jordan admitted that he had cocaine in his possession.

                                              4
Detective Newman then found approximately 12 grams of cocaine in the rubber glove from

Jordan’s pocket, along with roughly $2,000 in cash, also in Jordan’s pocket. After a search

of the truck revealed six phones, $26,000 in cash, and a handgun, Jordan was arrested.

       Jordan was advised of his rights and agreed to talk to the police, admitting that he

was involved in cocaine trafficking and giving a detailed statement. After obtaining

warrants, police officers conducted several searches. At the home of Jordan’s deceased

grandmother, which Jordan had identified as the place he used to prepare and package

drugs, they recovered 275 grams of heroin, digital scales and drug-packaging materials,

and a gun and ammunition. At one of the residences Jordan had visited on the day he was

stopped, at which Jordan admitted he regularly sold drugs, the police recovered about 750

grams of cocaine, marijuana, and another firearm. And at the residence Jordan shared with

his girlfriend, the police found $24,000 in cash and more firearms.

                                            B.

       Jordan was indicted on six counts of drug- and firearm-related offenses. Count One

charged Jordan and others with conspiring to distribute heroin and cocaine. Counts Five

and Six – the next counts involving Jordan – charged him with substantive drug offenses:

possession with intent to distribute heroin and cocaine, and distribution of cocaine. Counts

Eight and Nine each charged Jordan with possessing a firearm during and in relation to a

drug-trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A); Count Eight referred to the

drug-trafficking conspiracy set out in Count One, and Count Nine, to the drug-trafficking

offense in Count Six. Finally, Count Ten charged Jordan with possessing a firearm as a

convicted felon, in violation of 18 U.S.C. § 922(g)(1).

                                             5
       Before trial, Jordan moved to exclude the evidence seized from the traffic stop and

his subsequent incriminatory statements, on the ground that Detective Newman violated

the Fourth Amendment by unduly prolonging his traffic stop without the requisite

reasonable suspicion.    The district court denied the motion.        Jordan also moved

unsuccessfully to exclude from trial his recorded phone call with Ricky Grant, arguing that

because Grant would not be testifying at trial, his statements were inadmissible hearsay

and their introduction would violate the Sixth Amendment’s Confrontation Clause.

       After a three-day trial, the jury found Jordan guilty of all charges against him.

Before sentencing, Jordan moved to merge Counts Eight and Nine – the two § 924(c)

firearm charges – or to vacate one for sentencing purposes, because “[n]othing in the jury

verdict indicates that it found that [he] possessed different guns at different times.” J.A.

465 (emphases added). The district court denied the motion, explaining that Jordan’s claim

was foreclosed by United States v. Khan, 461 F.3d 477, 494 (4th Cir. 2006), in which this

court held that a single use or possession of a firearm may be the basis for multiple

consecutive § 924(c) sentences.

       The district court sentenced Jordan to a total of 420 months, or 35 years, in prison:

five years on the drug-conspiracy count, each of the drug-trafficking counts, and the felon-

in-possession count (Counts One, Five, Six, and Ten), all to run concurrently; plus the

mandatory five-year consecutive term on the first § 924(c) firearm offense (Count Eight)

and the mandatory 25-year consecutive term on the second § 924(c) offense (Count Nine).

       Jordan filed this timely appeal. While his appeal was pending and after briefs were

filed, on December 21, 2018, Congress enacted the First Step Act. Pub. L. No. 115-391,

                                             6
132 Stat. 5194. Section 403 of the First Step Act amended 18 U.S.C. § 924(c)(1)(C) in a

way that is relevant to Jordan’s sentence: Under the new § 403, if an individual is convicted

of two § 924(c) offenses in the same proceeding, as Jordan was here, the mandatory

minimum sentence for the second offense drops from 300 months to 60 months. § 403(a),

132 Stat. at 5221–22. Section 403 expressly addresses its “applicability to pending cases,”

providing that the new penalties apply to offenses committed before its enactment “if a

sentence for the offense has not been imposed” as of the date of enactment. § 403(b), 132

Stat. at 5222. In a letter to this court, Jordan argued that under the First Step Act, he no

longer was eligible for the mandatory 300-month sentence he is serving on his second

§ 924(c) conviction. The government disagreed, and both parties filed supplemental briefs

on the issue.



                                               II.

       Jordan raises four arguments on appeal, two concerning his conviction and two

concerning his sentence. We take those arguments in turn, providing additional factual

context as necessary.

                                               A.

       Jordan first challenges his conviction on the ground that the district court erred in

denying his motion to suppress evidence seized from the traffic stop and the incriminatory

statements that followed. Jordan does not dispute the validity of Detective Newman’s

initial stop of his truck for a traffic violation, regardless of the officer’s actual motives. See

United States v. Palmer, 820 F.3d 640, 649 (4th Cir. 2016) (“In assessing the legitimacy

                                                7
of a traffic stop, we do not attempt to discern an officer’s subjective intent for stopping the

vehicle.”).     But, Jordan argues, Newman violated the Fourth Amendment when he

prolonged that stop for 11 minutes, beyond the time required to complete a traffic stop,

without reasonable suspicion of some other offense.

          In an oral ruling, the district court rejected that claim. At the time Newman initiated

his traffic stop of Jordan, the court concluded, there already was “overwhelming” indicia

of reasonable suspicion that Jordan was engaged in drug trafficking: the cooperating

witness, Ricky Grant; the preliminary cell phone and GPS tracking devices, based on a

magistrate’s probable cause determination; and the suspicious activity – the quick stops at

various locations, entering and leaving with different packages – on the day of the stop.

By itself, the district court held, that was sufficient to justify the length of the detention at

issue: Given the safety concerns generated by “this drug trafficking investigation in which

guns and large sums of drugs and money had recently been seized from a co-conspirator,”

Newman was justified in waiting for back-up before proceeding, and “that length of time

was a reasonable period” for the stop. J.A. 778. The activity observed during the stop, the

court finished – multiple cell phones, the rubber glove that Newman believed to be

contraband – “only furthered” the reasonable suspicion with which Newman started. Id.

at 779.

          We agree with the district court. In considering the denial of Jordan’s suppression

motion, we review the district court’s factual findings for clear error, taking the evidence

in the light most favorable to the government, and its legal conclusions de novo. United

States v. McBride, 676 F.3d 385, 391 (4th Cir. 2012). Like the district court, we think that

                                                 8
Detective Newman came to his encounter with Jordan with ample reasonable suspicion of

drug distribution, justifying the full length of the stop under the Fourth Amendment.

       It is true, as Jordan emphasizes, that when a stop is based solely on probable cause

of a traffic violation, it may not be prolonged beyond the time reasonably required to

“complete the mission” of a traffic stop – inspecting license and registration, issuing a

ticket, and so forth. United States v. Bowman, 884 F.3d 200, 209–10 (4th Cir. 2018)

(alteration omitted) (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)); see also

Rodriguez v. United States, 575 U.S. 348, 354 (2015). After that time, the stop will become

unlawful, unless during the stop the officers obtain consent or develop reasonable suspicion

of some ongoing criminal activity. Bowman, 884 F.3d at 210.

       But this is not that kind of case because, as the district court recognized, Detective

Newman already had reasonable suspicion of ongoing criminal activity, apart from

Jordan’s traffic violation, when he stopped Jordan’s truck. Under the constructive or

collective knowledge doctrine, we impute to Detective Newman knowledge of all the facts

known to Agent Billings when he asked Newman to make a traffic stop of Jordan. See

United States v. Massenburg, 654 F.3d 480, 493 (4th Cir. 2011) (under the collective

knowledge doctrine, we “substitute the knowledge of the instructing officer or officers for

the knowledge of the acting officer”). And, indeed, Newman in fact was aware – because

he had been told by federal agents – that Jordan was suspected of drug trafficking, and that

others involved in the same scheme had been found with firearms or had histories of violent

crimes. He also had constructive knowledge, as the district court described, of Ricky

Grant’s identification of Jordan as his primary supplier; of the warrants issued, based on

                                             9
probable cause, for the tracking of Jordan’s cell phone and truck; and of Jordan’s

movements earlier in the day, which Agent Billings observed and believed, based on his

knowledge and experience, were indicative of drug transactions.

       We think that is enough for reasonable suspicion, which is “simply . . . a

particularized and objective basis for suspecting the person stopped of criminal activity.”

Ornelas v. United States, 517 U.S. 690, 696 (1996) (internal quotation marks omitted).

Jordan insists that his earlier behavior on the day in question, observed by the agents, is as

consistent with running errands and visiting friends as it is with drug transactions. But

Agent Billings, based on his knowledge and experience, saw it differently, and in any

event, those observations must be considered together with the totality of the

circumstances, including the credible identification of Jordan as Grant’s regular drug

supplier. Considering the facts as a whole, and “mindful of the practical experience of

officers who observe on a daily basis what transpires on the street,” Agent Billings and

thus Detective Newman had a “particularized and objective basis,” for suspecting Jordan

of drug trafficking when Detective Newman initiated the stop. See Bowman, 884 F.3d at

213 (internal quotation marks omitted).

       We also agree with the district court that this initial reasonable suspicion justified

the length of the stop in question, which was extended by roughly 11 minutes when

Detective Newman waited for back-up before completing his investigation. “Investigating

officers may take such steps as are reasonably necessary to maintain the status quo and

protect their safety during an investigative stop.” United States v. Taylor, 857 F.2d 210,

213 (4th Cir. 1988). Detective Newman, who had reason to believe that Jordan was

                                             10
working with armed drug dealers and was confronted not only with Jordan but also with

his brother, did not unreasonably prolong Jordan’s detention by waiting briefly for

assistance on the scene.

       The district court also determined, as noted above, that Detective Newman’s

observations during the stop “furthered” the reasonable suspicion showing, and the

government relies on some of those observations in its argument for reasonable suspicion.

Because we conclude that Newman had reasonable suspicion from the outset, however, we

need not consider whether additional information uncovered during the stop may have

contributed to that showing. Newman had the requisite reasonable suspicion that Jordan

was engaged in illegal drug activity from the start, and that reasonable suspicion was

sufficient to justify Jordan’s stop under the Fourth Amendment.

                                            B.

       Jordan’s second challenge to his conviction concerns the admission at trial of parts

of the recorded phone call Ricky Grant made to him at police direction. The excerpts were

introduced at trial with the testimony of Officer Bridges, who testified that he “instructed

Mr. Grant to place a call to his supplier,” J.A. 173, and described the way the call was

monitored and recorded. The district court instructed the jury that it should not consider

any of Grant’s statements on the recording “for the truth of the matter that he’s stating,”

but only to “provid[e] context” for Jordan’s responses. J.A. 177. Over Jordan’s objection,

the jury then heard excerpts of the conversation, along with testimony from Bridges

explaining that drug traffickers, when speaking on the phone, commonly use coded terms

to avoid referring expressly to drugs.

                                            11
                                              1.

       Before trial, Jordan had moved to exclude the recording. Jordan did not dispute the

admissibility of his own statements on the call, instead arguing that Grant’s statements

were inadmissible:     Because Grant would not be testifying at trial, his statements

constituted hearsay, and their admission would violate Jordan’s rights under the Sixth

Amendment’s Confrontation Clause. The district court denied Jordan’s motion, ruling that

so long as Grant’s statements were “offered for the limited purpose of providing context

for the responses of Mr. Jordan,” they were not inadmissible hearsay and their introduction

would not violate the Confrontation Clause. J.A. 96.

       On appeal, Jordan renews his Confrontation Clause argument against the admission

of Grant’s side of the recorded call. While we typically review evidentiary decisions for

abuse of discretion, we review those that implicate the Confrontation Clause de novo.

United States v. Summers, 666 F.3d 192, 197 (4th Cir. 2011). We agree with the district

court, finding no error in admitting the recorded phone call.

       The Sixth Amendment’s Confrontation Clause provides: “In all criminal

prosecutions, the accused shall enjoy the right to . . . be confronted with the witnesses

against him . . . .” This constitutional right to confrontation bars the admission of

“testimonial statements of a witness who did not appear at trial unless he was unavailable

to testify, and the defendant had . . . a prior opportunity for cross-examination.” Crawford

v. Washington, 541 U.S. 36, 53–54 (2004). The Clause does not, however, “bar the use of

testimonial statements for purposes other than establishing the truth of the matter asserted.”

Id. at 59 n.9. And so we have made clear – along with several other circuits – that recorded

                                             12
statements of non-testifying informants like Grant may be used at trial consistent with the

Confrontation Clause so long as they are offered only to provide context for the defendant’s

own statements, and not for the truth of the matter asserted. See United States v. Wills, 346
F.3d 476, 489–90 (4th Cir. 2003); see also United States v. Barragan, 871 F.3d 689, 705

(9th Cir. 2017) (“The informant’s statements were not admitted for their truth, and the

admission of such context evidence does not offend the Confrontation Clause.” (internal

quotation marks omitted)); United States v. Occhiuto, 784 F.3d 862, 866 n.2 (1st Cir. 2015)

(same); United States v. Tolliver, 454 F.3d 660, 666 (7th Cir. 2006) (same). That is exactly

what happened here. The district court admitted Grant’s statements only to provide context

for Jordan’s own statements on the call, and clearly instructed the jury to that effect:

“[Y]ou are not to consider the statements of Grant for any purpose other than providing

context for the responses that you hear . . . .” J.A. 177. We find no error in the district

court’s ruling on Jordan’s objection.

                                             2.

       Jordan now raises an additional Confrontation Clause argument for the first time on

appeal. This one focuses not on the contents of the call, but on Officer Bridges’ testimony

that Grant phoned Jordan after he was instructed to “call . . . his supplier.” J.A. 173.

Though its precise contours are a bit unclear, Jordan’s claim appears to be that when Grant

placed a call to Jordan after being told to call his supplier, he engaged in “assertive

conduct” – the equivalent of saying verbally “Jordan is my supplier” – that falls within the

scope of the Confrontation Clause.



                                             13
       Because Jordan did not object at trial to Officer Bridges’ testimony about the call,

we review his new argument for plain error only. “To establish plain error, a defendant

has the burden of showing: (1) that an error was made; (2) that the error was plain; and

(3) that the error affected his substantial rights,” and even then, we will exercise our

discretion to correct only those errors that would result in a miscarriage of justice or

otherwise undermine the “fairness, integrity[,] or public reputation of judicial

proceedings.” United States v. Carthorne, 726 F.3d 503, 510 (4th Cir. 2013) (internal

quotation marks omitted). Here, we need focus only on the second requirement. Any error

in admitting Officer Bridges’ testimony – a matter we need not decide – was not so “clear

or obvious” that it amounted to “plain error” for purposes of our review. United States v.

Marcus, 560 U.S. 258, 262 (2010) (defining “plain error”).

       The Confrontation Clause applies only to “testimonial statements.” United States

v. Washington, 498 F.3d 225, 229 (4th Cir. 2007). The jury in Jordan’s case never heard

testimony that Grant said that Jordan was his supplier.          But as Jordan explains, a

“statement” also may take the form of nonverbal conduct intended as an assertion, often

referred to as “assertive conduct.” Id. at 230 & n.1 (discussing definition of “statement”

in Federal Rule of Evidence 801(a) and applying same analysis to Confrontation Clause);

see, e.g., United States v. Caro, 569 F.2d 411, 416 n.9 (5th Cir. 1978) (treating “pointing”

at location of drug source as “assertive conduct” that, “like an oral declaration, is subject

to the hearsay rule”). According to Jordan, when Grant phoned him in response to a

direction to call his supplier, he engaged in assertive conduct, effectively identifying Jordan

as his source just as though he had said the words out loud. Because the jury could infer

                                              14
from Officer Bridges’ testimony a “statement” by Grant that was not subject to cross-

examination at trial, Jordan finishes, his Confrontation Clause rights were violated.

       This court has not addressed whether and under what circumstances compliance

with law enforcement instructions might be deemed “assertive conduct,” so that testimony

about that compliance would be subject to Confrontation Clause limits. But the First

Circuit has, and on facts virtually identical to those presented here, it held that when a

confidential informant, at the direction of police officers, made a phone call to the intended

recipient of intercepted drugs and then drove the officers to a rendezvous with the recipient,

she engaged only in non-assertive conduct that did not qualify as a “statement” for

evidentiary purposes. See United States v. Bailey, 270 F.3d 83, 87 (1st Cir. 2001).

Testimony about that compliance, the court explained, “described conduct” rather than

introducing statements:      The confidential informant “did not orally identify [the

defendant],” and “[t]he agent did not testify that [the confidential informant] pointed at [the

defendant] or in any way made an out of court declaration regarding his identity.” Id.

       Jordan cites no cases to the contrary, and we have found none. Jordan relies

primarily on the Second Circuit’s decision in United States v. Gomez, 617 F.3d 88 (2nd

Cir. 2010), and though that case, too, involves a police-directed phone call by a confidential

informant to his supplier, there is an important distinction. In Gomez, a police officer

testified at trial that he told an informant to call his supplier, and that he himself – the

officer – then selected the defendant’s phone number from the informant’s phone and

placed the call, before handing the phone back to the informant. Id. at 91. From that

testimony, the court held, a jury could infer that the informant must have told the officer,

                                              15
in so many words, the identity of his supplier, because otherwise the officer would not have

been able to select the defendant’s number from the informant’s address book. Id. Gomez,

in other words, involved an actual verbal statement, inferable from the officer’s testimony.

Here, by contrast, Officer Bridges neither said nor suggested that Grant verbally identified

Jordan as his supplier. The only question, again, is whether Grant’s act of calling Jordan

qualified as a “statement” in the form of assertive conduct – a question to which Gomez

does not speak, but Bailey does. Given Bailey’s rejection of Jordan’s position, and the

absence of case law adopting it, the district court did not commit plain error when it

admitted Bridges’ testimony about the call. See Carthorne, 726 F.3d at 516 (district court

does not commit plain error by following reasoning of another circuit when we have “yet

to speak directly on a legal issue”).

                                            C.

       With respect to his sentence, Jordan argues, first, that the district court erred in

sentencing him separately for his two convictions, under Counts Eight and Nine, for

possession of a firearm in furtherance of a drug-trafficking crime in violation of 18 U.S.C.

§ 924(c).   According to Jordan, multiple and consecutive § 924(c) sentences are

permissible only where each is supported by a distinct use of a firearm. And here, Jordan

finishes, the jury’s general verdict could have rested on a finding that Jordan used one gun

on one occasion, in furtherance of both the conspiracy to distribute drugs that was the

predicate for Count Eight and the substantive drug-distribution offense identified in Count

Nine, making separate sentences unlawful.



                                            16
       The district court rejected that claim when Jordan raised it, after his guilty verdict

but before sentencing, in a “Motion to Merge/Vacate Counts 8 and 9.” J.A. 464. The

district court acknowledged that other circuits have adopted the premise of Jordan’s

argument: that one use of a firearm, in the simultaneous commission of two predicate drug-

trafficking offenses, will not support separate § 924(c) convictions and sentences. See J.A.

483 n.2. But the Fourth Circuit, the court continued, has squarely rejected that position,

holding in United States v. Khan, 461 F.3d at 493–94, that the same criminal episode indeed

may lead to multiple sentences under § 924(c), so long as they are based on separate

predicate offenses that are not duplicative under a double jeopardy analysis. Here, the jury

convicted Jordan of § 924(c) offenses based on separate and non-duplicative predicate

offenses – conspiracy under Count Eight and possession with intent to distribute under

Count Nine – and that was enough, under circuit case law, to sustain separate § 924(c)

sentences. Finally, the district court noted that while Jordan’s argument depended on the

failure of the jury to specify the findings underlying its convictions on the § 924(c) charges,

Jordan had not requested a jury instruction on the issue or a special verdict form.

       We review this question of law de novo, see United States v. Fareed, 296 F.3d 243,

245 (4th Cir. 2002), and again, we agree with the district court. Under Khan, there is no

requirement that multiple and consecutive § 924(c) sentences rest on the use of different

firearms or distinct uses of the same firearm. Here, as the district court explained, Jordan’s

two § 924(c) convictions were predicated on different underlying offenses. And because

those two offenses – conspiracy to possess with intent to distribute a controlled substance,

and possession with the intent to distribute – are not duplicative for double jeopardy

                                              17
purposes, see United States v. Yearwood, 518 F.3d 220, 223 (4th Cir. 2008) (“A substantive

crime and conspiracy to commit that crime are separate offenses for purposes of the Double

Jeopardy Clause . . . .” (internal quotation marks omitted)), they may support two § 924(c)

convictions and sentences under Khan. Even assuming, in other words, that the jury

convicted Jordan on the two § 924(c) counts because it found that one use of one gun

furthered both predicate offenses, separate sentences would be permissible.

       Jordan emphasizes that our decision in Khan conflicts with the rule adopted by

several other circuits, prohibiting multiple § 924(c) sentences arising from a single use of

a firearm. See, e.g., United States v. Rentz, 777 F.3d 1105, 1115 (10th Cir. 2015) (en banc);

United States v. Cureton, 739 F.3d 1032, 1043 (7th Cir. 2014); United States v. Phipps,

319 F.3d 177, 185 (5th Cir. 2003); United States v. Finley, 245 F.3d 199, 208 (2d Cir.

2001); United States v. Wilson, 160 F.3d 732, 749 (D.C. Cir. 1998). But as a panel of this

circuit, we of course are bound by our own precedent, and may not reconsider Khan in this

posture. See McMellon v. United States, 387 F.3d 329, 332–33 (4th Cir. 2004) (en banc).

We note, moreover, that this is not the kind of case that has most troubled some courts, in

which the evidence presented at trial makes clear that multiple § 924(c) convictions rest on

a single use of a single gun. Here, as the district court explained, the jury was presented

with ample evidence of different uses of different guns, all in furtherance of the predicate

drug-trafficking offenses. See J.A. 484 (describing the handgun recovered from Jordan’s

grandmother’s home, the two different handguns recovered from Jordan’s residence, and

yet another handgun found in Jordan’s truck on the day he was arrested). And as the district

court noted, had Jordan nonetheless been concerned that the jury might base its two

                                             18
§ 924(c) convictions on a single use of a gun, he could have requested a jury instruction on

the issue or a special verdict form that would have detailed the jury’s reasoning, but did

neither.

       Accordingly, we find the district court did not err in denying Jordan’s motion to

sentence him on only one of his two § 924(c) convictions. 2

                                             D.

       Jordan’s final argument also concerns his § 924(c) sentences. At the time Jordan

was sentenced, it was clear that § 924(c)’s sentencing regime mandated a five-year

mandatory minimum sentence for a first conviction and a 25-year consecutive mandatory

minimum for a second, even when both convictions arose from a single proceeding, see

Deal v. United States, 508 U.S. 129, 137 (1993), and Jordan was sentenced accordingly, to

a five-year prison term on his first § 924(c) conviction and to 25 years on his second. But

while Jordan’s case was pending on appeal, Congress enacted the First Step Act, which


       2
         In light of our disposition, we need not rule on the government’s argument that
Jordan’s motion should have been construed as a motion to vacate a conviction under
Federal Rule of Criminal Procedure 33, which would have meant both that it raised an
unpreserved issue connected to his conviction and that it was untimely under Rule 33. We
note, however, that the district court construed Jordan’s filing as a sentencing motion,
requesting merger of the two convictions for sentencing purposes, see J.A. 484 (concluding
that Jordan “may be sentenced on each of Counts Eight and Nine”), consistent with our
case law, see, e.g., United States v. Dire, 680 F.3d 446, 476 (4th Cir. 2012) (recognizing
challenge to a district court’s failure to merge multiple § 924(c) convictions as a sentencing
argument). And the government’s failure to raise a timeliness objection before the district
court ordinarily would preclude its consideration here. See Eberhart v. United States, 546
U.S. 12, 19 (2005) (per curiam) (where the government fails to raise a timeliness defense
before a district court rules on a Rule 33 motion, the defense is forfeited).



                                             19
amends § 924(c) so that the 25-year mandatory minimum for a second or subsequent

offense applies only when a prior conviction under § 924(c) already “has become final.”

Pub. L. No. 115-391, § 403(a), 132 Stat. 5194, 5222. Under the First Step Act, in other

words, the 25-year mandatory minimum is reserved for recidivist offenders, and no longer

applies to multiple § 924(c) convictions obtained in a single prosecution. According to

Jordan, the First Step Act should apply to him on appeal, which would mean that his second

§ 924(c) conviction would be subject only to a five-year sentence, not to the 25-year

sentence he is serving.

       This question is governed by the text of the First Step Act, which provides that

§ 403(a)’s “amendments” to § 924(c) “shall apply to any offense that was committed

before the date of enactment of this Act, if a sentence for the offense has not been imposed

as of such date of enactment.” § 403(b), 132 Stat. at 5222 (emphasis added). 3 Jordan was

sentenced by the district court in October of 2017, more than a year before the “date of

enactment” of the First Step Act in December of 2018. So the question is whether Jordan’s

sentence was “imposed” for purposes of § 403(b) when the district court entered his

sentence – in which case the First Step Act would not apply to him – or whether, as Jordan

argues, it will not be “imposed” until it becomes final after direct appeal – in which case

he should get the benefit of the First Step Act on this appeal. Like the government, we



       3
         Section 403(b) reads in full: “Applicability to Pending Cases—This section, and
the amendments made by this section, shall apply to any offense that was committed before
the date of enactment of this Act, if a sentence for the offense has not been imposed as of
such date of enactment.”

                                            20
think Jordan’s sentence was “imposed” in the district court, rendering § 403(a) inapplicable

to his case.

       Circuit court case law uniformly supports that reading. Two other circuits have

considered precisely this question, and both have concluded that a sentence is “imposed”

under § 403(b) when it is entered by a district court, so that § 403(a) does not apply to cases

pending on appeal on the date of enactment. See United States v. Richardson, Nos. 17-

2157/2183, --- F.3d ----, 2020 WL 413491, at *9–15 (6th Cir. Jan. 27, 2020); United States

v. Hodge, 948 F.3d 160, 162–64 (3d Cir. 2020). 4 Two additional circuits have considered

identical retroactivity language in a different section in the First Step Act, and likewise

held that a sentence is “‘imposed’ in the district court, regardless of later appeals.” United

States v. Pierson, 925 F.3d 913, 927 (7th Cir. 2019); see also Young v. United States, 943
F.3d 460, 462 (D.C. Cir. 2019). 5 We agree.

       As those courts have explained, in common usage in federal sentencing law, a

sentence is “imposed” when the district court announces it, not when appeals are exhausted.




       4
        The Eleventh Circuit reached the same conclusion in an unpublished decision. See
United States v. Garcia, No. 17-13992, 2019 WL 7503482, at *1 (11th Cir. July 9, 2019).
       5
         Those cases involve § 401 of the First Step Act, which provides that its sentence
reductions “shall apply to any offense that was committed before the date of enactment of
this Act, if a sentence has not been imposed as of such date of enactment.” § 401(c), 132
Stat. at 5221. Before ruling directly on the provision before us now, § 403(b), both the
Third and Sixth Circuits also had concluded that § 401 likewise does not apply to pre-
enactment sentences pending on appeal when the First Step Act became law. See United
States v. Aviles, 938 F.3d 503, 510 (3rd Cir. 2019); United States v. Wiseman, 932 F.3d
411, 417 (6th Cir. 2019).


                                              21
See Richardson, 2020 WL 413491, at *11 (citing examples); Pierson, 925 F.3d at 927–28

(citing examples); see also, e.g., 18 U.S.C. § 3553(a) (listing “factors to be considered” by

a district court “in imposing a sentence” (emphasis added)); Fed. R. Crim P. 32(a)(2)

(“After imposing sentence in a case which has gone to trial on a plea of not guilty, the court

shall advise the defendant of the defendant’s right to appeal . . . .” (emphasis added)). That

consistent usage reflects the common understanding that “[i]mposing sentences is the

business of the district courts, while courts of appeals are tasked with reviewing them.”

Aviles, 938 F.3d at 510 (internal quotation marks omitted). 6 It also is consistent, as the

government points out, with the fact that defendants ordinarily begin serving their

sentences as soon as they are handed down by a district court, regardless of any appeal.

See 18 U.S.C. § 3143(b).

       Jordan’s contrary reading, on the other hand – that a sentence is not “imposed” until

it becomes final after appeal – has no support in the text of § 403(b). Section 403(b)

requires, for application of the Act, that a sentence be “imposed” after its enactment, not

that it be “finally imposed.” § 403(b), 132 Stat. at 5222. And the absence of a textual

finality requirement is underscored by the fact that Congress did use finality as a marker in



       6
        Given the time elapsed between Jordan’s district court sentencing in October of
2017 and the enactment of the First Step Act in December of 2018, we need not address
today the precise moment at which a district court sentence is “imposed” for purposes of
§ 403(b) – whether imposition comes when a sentence is announced or when judgment is
entered. Cf. Richardson, 2020 WL 413491, at *12. Nor, of course, do we have any
occasion to address how § 403(b) might apply to a resentencing, rather than an initial
sentencing like Jordan’s. Cf. Hodge, 948 F.3d at 162 (construing § 403(b) in context of a
resentencing).

                                             22
the immediately preceding section, § 403(a), amending § 924(c) so that the 25-year

mandatory minimum would apply only to offenses that occur after a prior § 924(c)

conviction “become[s] final.” § 403(a), 132 Stat. at 5221 (emphasis added); see Hodge,
948 F.3d at 163. Where Congress wanted to make finality a benchmark, in other words, it

did so, and we have no warrant for treating the omission of finality language in § 403(b)

as an oversight. See Russello v. United States, 464 U.S. 16, 23 (1983) (“Where Congress

includes particular language in one section of a statute but omits it in another section of the

same Act, it is generally presumed that Congress acts intentionally and purposely in the

disparate inclusion or exclusion.” (alteration and internal quotation marks omitted)).

       Jordan points us to the Sixth Circuit’s 1997 decision in United States v. Clark, in

which the court, construing a different sentencing statute and retroactivity provision, held

that a sentence is not “imposed” until after a case is decided on appeal. See 110 F.3d 15,

17 (6th Cir. 1997), superseded by regulation on other grounds, U.S.S.G.

§ 1B1.10(b)(2)(A). That case does indeed lend support to Jordan’s position here. But we

can find no other circuit court decision applying that definition of “imposed” even under

the statute at issue in Clark, let alone applying it in any other context. See Pierson, 925
F.3d at 928. And the Sixth Circuit itself, in joining the consensus that a sentence is

“imposed” for purposes of the First Step Act’s retroactivity provisions when it is handed

down by the district court, declined to apply Clark to this different statute, cautioning

against giving that decision “broad applicability.” Richardson, 2020 WL 413491, at *14;

see also Wiseman, 932 F.3d at 417 (holding that sentence is “imposed” under § 401(c) of

First Step Act without applying Clark).

                                              23
       Jordan’s final argument focuses on the title of § 403 of the First Step Act:

“Clarification of Section 924(c) of Title 18, United States Code.” According to Jordan,

because § 403 is intended only to clarify what always was the proper interpretation of

§ 924(c), it should apply to cases on direct review. See Richardson, 2020 WL 413491, at

*9 (describing import of the distinction between a new law and a “clarification” for

retroactivity analysis). Moreover, Jordan concludes, this feature is enough to distinguish

at least some of the cases deciding when a sentence is “imposed” under the First Step Act

because they arise under § 401, which does not refer to “clarification” in its title.

       Jordan’s argument puts more weight on the word “clarification” than it will bear.

Section 403(a) does not “clarify” something that once was ambiguous; it changes § 924(c),

providing by terms that it is “amend[ing]” that section’s text. See § 403(a), 132 Stat. at

5221–22; Richardson, 2020 WL 413491, at *11 (“That Congress altered the statutory

language” suggests that “the amendment changed the law rather than clarified what the law

always meant.”). Until the First Step Act, § 924(c) “unambiguous[ly]” imposed a 25-year

minimum sentence on a “second” conviction obtained in the same proceeding as the first,

see Deal, 508 U.S. at 132; now it does not. That is a change in meaning, not an elaboration

of existing law. Richardson, 2020 WL 413491, at *10. And in any event, of course, “the

title of a statute . . . cannot limit the plain meaning of the text.” Bhd. of R.R. Trainmen v.

Baltimore & O.R. Co., 331 U.S. 519, 528–29 (1947). Section 403(b) expressly addresses

the circumstances under which § 403(a) will apply to pre-enactment cases, and by its plain

terms, it excludes cases – like Jordan’s – in which a defendant is sentenced before the Act’s

effective date.

                                              24
       Any reduction in criminal penalties will pose “difficult line-drawing” questions

when it comes to retroactivity. See Pierson, 925 F.3d at 927. Here, Congress decided to

extend the more lenient terms of § 403(a) of the First Step Act to some but not all pre-Act

offenders, with “the date of sentencing in the district court” drawing the line between those

who are covered and those who are not. Id. As a result, Jordan may not benefit under the

Act.



                                            III.

       For the reasons given above, the judgment of the district court is affirmed.

                                                                                AFFIRMED




                                             25